DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims filed on 07/31/2019 are entered and acknowledge. Claims 1-16 are currently pending in the instant application.

Drawings

The drawings filed on 7/31/2019 have been considered.

Information Disclosure Statement


The information disclosure statement (IDS) was submitted on 07/31/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter


Claims 5, 7-10, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Objections


s 1, 11 and 13-14 are objected to because of the following informalities:  
With regard to claims 1, 11 and 14, a colon “:” is suggested to be inserted between the preamble and the body of the claim for clarity.

Claims 13 recites in part "…run by the processor (17) of the tamper resistant element…”.  However, “(17)”appears to be a typographical error. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112


Claims 1-2, 6, 8, 10-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "IMSI, ETSI TS, AUTN, RAND, MSIN, MNO" in claims 1-2, 6, 8, 10-12 and 14 is a relative term which renders the claim indefinite.  The term "IMSI, ETSI TS, AUTN, RAND, MSIN, MNO" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably able associate the true meaning of the acronyms.   Applicant is suggested to spell out the term prior to the first instance of each acronym. 

Claims 3-5, 7, 9, 13 and 15-16 being dependent upon a rejected base claim are rejected for the same reasons as set forth above.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL_ETSI_TS_124008 (hereinafter “NPL_ETISv13”) in view of Huber et al Pub. No.: (US 2016/0183095 A1) (hereinafter "Huber”)

With respect to claim 1:  NPL_ETISv13 discloses a method of communication between a server and a user equipment through a set of command/response pairs,
wherein the user equipment uses an IMSI field of an Attach Request frame as defined by ETSI TS 124.008 to convey a command of one of said pairs to the mobile station (the IMSI is 
However, NPL_ETISv13 does not explicitly disclose a user equipment conveying a command to a server and the server and the server using an Authentication field RAND or AUTN;
Hubert discloses a user equipment conveying a command to a server and the server and the server using a Authentication field RAND or AUTN (the mobile terminal communicating with the server [0034], [Fig. 2], the authentication center uses a RAND for authenticating the mobile terminal [0036]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL_ETISv13 in view of Huber in order to have a user equipment convey a command to a server and a server using a Authentication field;
One of ordinary skill in the art would have been motivated because it would provide an identification of the mobile terminal for authentication [Huber: 0040-0041].

With respect to claim 2: NPL_ETISv13 discloses the method according to claim 1 as set forth above. 
However, NPL_ETIS does not explicitly disclose wherein the user equipment uses a MSIN part of the IMSI field to send the command;
Huber discloses wherein the user equipment uses a MSIN part of the IMSI field to send the command (the secure element of the mobile terminal uses the IMSI provided by the server, wherein the IMSI contains the MSIN assigned by the MNO [0040-0041]);

One of ordinary skill in the art would have been motivated because it would provide an identification of the mobile terminal for authentication [Huber: 0040-0041].

With respect to claim 11: NPL_ETISv13 discloses a user equipment comprising a processor configured to communicate with a server through command/response pairs,
wherein said user equipment comprises a communicating agent to be run by the processor for generating and sending an Attach Request frame as defined by ETSI TS 124.008 to convey a command of one of said pairs to the mobile station said command being comprised in an IMSI field of an Attach Request frame (the IMSI is included in the Attach Request instead of the P-TMSI and P-TMSI signature [page 152 section 4.7.3.1.1]), in response to the Attach Request frame, a response corresponding to said command conveyed in a Authentication parameter RAND field or a Authentication parameter AUTN field of an Authentication Request frame as defined by ETSI TS 124.008 (an authentication request including a RAND and the AUTN [page 221 section 4.7.7.1], using the Authentication response parameter RAND and AUTN for authenticating the network [page 508-511 sections 10.5.3.1]);
However, NPL_ETISv13 does not explicitly disclose wherein said user equipment comprises a communicating agent to be run by the processor, convey a command of one of said pairs to the server;
Hubert discloses wherein said user equipment comprises a communicating agent to be run by the processor, convey a command of one of said pairs to the server (the mobile terminal communicating with the server [0034], [Fig. 2], the authentication center uses a RAND for authenticating the mobile terminal [0036]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL_ETISv13 in view of Huber in order to have a user equipment convey a command to a server;
One of ordinary skill in the art would have been motivated because it would provide an identification of the mobile terminal for authentication [Huber: 0040-0041].


wherein said mobile station comprises a provisioning agent to be run by the processor for receiving an Attach Request frame as defined by ETSI TS 124.008 to convey a command of one of said pairs from the user equipment, said command being comprised in an IMSI field of an Attach Request frame (the IMSI is included in the Attach Request instead of the P-TMSI and P-TMSI signature [page 152 section 4.7.3.1.1]) and wherein said provisioning agent is configured to be run by the processor for generating and sending, in response to the Attach Request frame, a response corresponding to said command conveyed in a Authentication parameter RAND field or a Authentication parameter AUTN field of an Authentication Request frame as defined by ETSI TS 124.008 (an authentication request including a RAND and the AUTN [page 221 section 4.7.7.1], using the Authentication response parameter RAND and AUTN for authenticating the network [page 508-511 sections 10.5.3.1]);
However, However, NPL_ETISv13 does not explicitly disclose wherein said server comprises a provisioning agent to be run by the processor for receiving a request and to convey a command of one of said pairs from the user equipment,
Hubert discloses wherein said server comprises a provisioning agent to be run by the processor for receiving a request and to convey a command of one of said pairs from the user equipment (the mobile terminal communicating with the server [0034], [Fig. 2], the authentication center uses a RAND for authenticating the mobile terminal [0036]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL_ETISv13 in view of Huber in order to have a user equipment convey a command to a server;
One of ordinary skill in the art would have been motivated because it would provide an identification of the mobile terminal for authentication [Huber: 0040-0041].


Claims 3-4, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over NPL_ETSI_TS_124008 (hereinafter “NPL_ETISv13”) in view of Huber et al Pub. No.: (US 2016/0183095 A1) (hereinafter "Huber”) as applied to claims 1-2, 11 and 14 above, further in view of Peterson et al Pat. No.: (US 10,212,165 B1) (hereinafter "Peterson”).

With respect to claim 3: NPL_ETISv13-Hubert discloses the method according to claim 1 as set forth above. 
However, NPL_ETISv13-Huber does not explicitly disclose wherein the user equipment sends an initial command to retrieve a session identifier, wherein the server sends the session identifier in response to the initial command and wherein the user equipment includes the session identifier in all subsequent commands sent to the server until a session close command;
Peterson discloses wherein the user equipment sends an initial command to retrieve a session identifier, wherein the server sends the session identifier in response to the initial command and wherein the user equipment includes the session identifier in all subsequent commands sent to the server until a session close command (when the client wants to access a web services, the session ID is transmitted from the web services server to the web service client, and after the session ID is transmitted to the web service client, the session ID can be used on subsequent request without having to re-authenticate [Col 4 lines 36-64]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL_ETISv13-Huber in view of Peterson in order to retrieve a session identifier and include the session identifier in all subsequent commands sent;
One of ordinary skill in the art would have been motivated because it would provide the client device authorization to access the plurality of data streams  by the server using a access control list [Peterson: abstract].

With respect to claim 4: NPL_ETIS-Hubert discloses the method according to claim 1 as set forth above. 
However, NPL_ETISv13 does not explicitly disclose wherein the user equipment stores a target identifier uniquely allocated to said user equipment, wherein the server comprises a range of transaction identifiers, wherein the command comprises a parameter generated from the target identifier and wherein the server finds the target identifier in the range thanks to said parameter;
Huber discloses wherein the user equipment stores a target identifier uniquely allocated to said user equipment (the mobile terminal storing the secure element which is a unique identifier to identify the mobile terminals [0017], [0025-0026]);

One of ordinary skill in the art would have been motivated because it would provide an identification of the mobile terminal for authentication [Huber: 0040-0041];
However, NPL_ETISv13-Huber does not explicitly disclose wherein the server comprises a range of transaction identifiers, wherein the command comprises a parameter generated from the target identifier and wherein the server finds the target identifier in the range thanks to said parameter;
Peterson discloses wherein the server comprises a range of transaction identifiers (the service serve utilizes an Access control list for authenticating a client’s operation permission [Col 5 lines 5 – Col 6 lines 17]), wherein the command comprises a parameter generated from the target identifier and wherein the server finds the target identifier in the range thanks to said parameter (the access control list includes a client ID, permission description, and a resource name. Which is used by the server to identify the permission for the client and the resource for access [Col 5 lines 5 – Col 6 lines 17]. Therefore, the request from the client includes the target identifier and the server finds the target identifier in the access control list);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL_ETISv13-Huber in view of Peterson in order to have a range of identifiers and find the target identifier in the range;
One of ordinary skill in the art would have been motivated because it would provide the client device authorization to access the plurality of data streams by the server using a access control list [Peterson: abstract].

With respect to claim 12: NPL_ETISv3-Hubert discloses the user equipment according to claim 11 as set forth above. 
NPL_ETISv3 discloses wherein the user equipment is configured to send to the server the following series of ordered commands: request a session identifier, transmission of a target identifier (transmitting a identity request to the mobile station [page 102 .3.3.1]), request of an IMSI (the network request a mobile station to provide specific parameters such as IMSI [page 102 section 4.3.3]), and session closing (disconnect request [page 262 section 5.1.2.1.11]);

Huber discloses request of a key allocated to a mobile operator (requesting an authentication key for the mobile terminal [0035-0036]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL_ETISv13 in view of Huber in order to request a key allocated to a mobile operator;
One of ordinary skill in the art would have been motivated because it would provide an identification of the mobile terminal for authentication [Huber: 0040-0041];
However, NPL_ETISv13-Huber does not explicitly disclose request a session identifier;
Peterson discloses request a session identifier (when the client wants to access a web services, the session ID is transmitted from the web services server to the web service client, and after the session ID is transmitted to the web service client, the session ID can be used on subsequent request without having to re-authenticate [Col 4 lines 36-64]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL_ETISv13-Huber in view of Peterson in order to have a request for session identifier;
One of ordinary skill in the art would have been motivated because it would provide the client device authorization to access the plurality of data streams by the server using a access control list [Peterson: abstract].

With respect to claim 15: NPL_ETISv13-Huber discloses the server according to claim 14 as set forth above. 
However, NPL_ETISv13 does not explicitly disclose wherein the user equipment is configured to store a target identifier uniquely allocated to said user equipment, wherein the server stores a range of transaction identifiers, wherein the command comprises a parameter generated from the target identifier and wherein the server is configured to find the target identifier in the range by using said parameter;
Huber discloses wherein the user equipment stores a target identifier uniquely allocated to said user equipment (the mobile terminal storing the secure element which is a unique identifier to identify the mobile terminals [0017], [0025-0026]);

One of ordinary skill in the art would have been motivated because it would provide an identification of the mobile terminal for authentication [Huber: 0040-0041];
However, NPL_ETISv13-Huber does not explicitly disclose wherein the server comprises a range of transaction identifiers, wherein the command comprises a parameter generated from the target identifier and wherein the server finds the target identifier in the range thanks to said parameter;
Peterson discloses wherein the server comprises a range of transaction identifiers (the service serve utilizes an Access control list for authenticating a client’s operation permission [Col 5 lines 5 – Col 6 lines 17]), wherein the command comprises a parameter generated from the target identifier and wherein the server finds the target identifier in the range thanks to said parameter (the access control list includes a client ID, permission description, and a resource name. Which is used by the server to identify the permission for the client and the resource for access [Col 5 lines 5 – Col 6 lines 17]. Therefore, the request from the client includes the target identifier and the server finds the target identifier in the access control list);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL_ETISv13-Huber in view of Peterson in order to have a range of identifiers and find the target identifier in the range;
One of ordinary skill in the art would have been motivated because it would provide the client device authorization to access the plurality of data streams by the server using a access control list [Peterson: abstract].


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over NPL_ETSI_TS_124008 (hereinafter “NPL_ETISv13”) in view of Huber et al Pub. No.: (US 2016/0183095 A1) (hereinafter "Huber”) and Peterson et al Pat. No.: (US 10,212,165 B1) (hereinafter "Peterson”) as applied to claims 1-2, 11 and 14 above, further in view of Lee et al Pub. No.: (US 2016/0262015 A1) (hereinafter "Lee”).


NPL_ETISv13 discloses wherein the user equipment sends a command to request an IMSI allocated to the user equipment (a message sent by the mobile station requesting an IMSI attach [page 375 section 9.2.15]);  
However, NPL_ETISv13 does not explicitly disclose wherein the user equipment embeds a tamper resistant element,
wherein, in response the server selects the IMSI thanks to the target identifier and returns the IMSI and wherein the user equipment forwards the IMSI to the tamper resistant element;
Huber discloses wherein the user equipment embeds a tamper resistant element, wherein the user equipment forwards the IMSI to the tamper resistant element (the secure element on the user device stores data such as the IMSI [0033])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL_ETISv13 in view of Huber in order to have a temper resistant element and the IMSI is forwarded to the temper resistant element;
One of ordinary skill in the art would have been motivated because it would provide security for data such as IMSI [Huber: 0033];
However, NPL_ETISv13-Huber-Peterson does not explicitly disclose wherein, in response the server selects the IMSI thanks to the target identifier and returns the IMSI;
Lee discloses wherein, in response the server selects the IMSI thanks to the target identifier and returns the IMSI (the MME sending and IMSI request of the UE to the server, and the server responding to the IMSI request [0080-0081]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL_ETISv13-Huber-Peterson in view of Lee in order to have a server select and return an IMSI to the user device;
One of ordinary skill in the art would have been motivated because it would provide access to the network [Lee: 0003];


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Wang et al. Pub. No.: (US 2010/0064344 A1).  The subject matter disclosed therein is pertinent to that of claims 1-16 (e.g., Method and device for updating a key).
Larsson et al. Pub. No.: (US 2014/0098957 A1).  The subject matter disclosed therein is pertinent to that of claims 1-16 (e.g., Methods and devices for OTA management of subscriber identity modules).
Lodeweyckx et al. Pub. No.: (US 2015/0038116 A1).  The subject matter disclosed therein is pertinent to that of claims 1-16 (e.g., Mobile communication).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/T. D./
Examiner, Art Unit 2446

/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446